Citation Nr: 1144693	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, to include as secondary to hepatitis C.

3.  Entitlement to service connection for a thyroid disorder, to include as secondary to hepatitis C.

4.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Douglas A. Kugal, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the above VARO in October 2008; a transcript is of record.

This claim was previously before the Board in December 2008, at which time the Board remanded it for additional development.  As will be explained in further detail below, the Board finds that the requested development has been completed, and the claim is properly before the Board for appellate consideration.

In October 2010, the Board denied the Veteran's claims.  The Veteran subsequently appealed the claims to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, attorneys for the Veteran and VA's Office of General Counsel filed a Joint Motion for Remand.  In a July 2011 Order, the Court granted the Joint Motion, vacating the Board's October 2010 decision and remanding the claims to the Board.  The Joint Motion for Remand stated that the Board failed to explain the conclusion that Dr. C's opinion was speculative and failed to explain why the development ordered in the Board's remand had been fully completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that hepatitis C is related to active military service or any incident thereof.

2.  The competent and probative evidence of record preponderates against a finding that degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy is related to active military service or any incident thereof, and arthritis was not manifested within a year of active service.

3.  The competent and probative evidence of record preponderates against a finding that a thyroid disorder is related to military service or any incident thereof.

4.  The competent and probative evidence of record preponderates against a finding that rheumatoid arthritis is related to military service or any incident thereof, and arthritis was not manifested within a year of active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  Degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  A thyroid disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  

4.  Rheumatoid arthritis was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In March 2005, September 2005, and February 2009, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2005 rating decision, January 2006 SOC, July 2006 SSOC, May 2007 SSOC, November 2007 SSOC, April 2008, and November 2009 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a March 2006 letter which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination for degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, a thyroid disorder, and rheumatoid arthritis on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, a thyroid disorder, and rheumatoid arthritis, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

As directed by the Board's December 2008 remand, the Veteran was afforded a VA examination with regard to his claim of entitlement to service connection for hepatitis C in April 2009.  The examination was conducted by a medical professional, who reviewed the claims file, obtained history from the Veteran, conducted an examination, and provided a conclusion and rationale based upon the evidence of record.  The Board finds that it is adequate.  Furthermore, the Board finds that this VA examination complies with the December 2008 remand instructions.  The Board notes that the December 2008 remand specified that a specialist in hepatitis C should examine the Veteran and provide a determination as to the etiology of his hepatitis C.  While there is no indication that the physician assistant that conducted the examination is a specialist in hepatitis C, he indicated in the examination report that he discussed the Veteran's disability with the gastroenterology staff at the VA medical center and with personnel at the University of Texas-Southwestern Medical Center, who specialize in hepatitis.  It was their conclusion that was given in the examination report.  Since the VA examiner consulted with a hepatitis specialist in providing the conclusion and opinion given in this examination report, the Board finds that there is substantial compliance with the December 2008 remand, and the Board may proceed with this claim.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A.  Hepatitis C

The Veteran claims that his hepatitis C was caused by air gun inoculations that he received during service and that the flu-like symptoms he had during service were due to hepatitis C.

The service treatment records (STRs) show that, at the Veteran's enlistment examination in September 1974, he was noted to have identifying body marks, scars, and/or tattoos.  During active service, the Veteran was treated multiple times for chest congestion or other flu-like symptoms.  At his discharge examination in August 1978, he was noted to have tattoos on the right forearm, the left upper arm, the left forearm, and the left dorsal forearm.  The STRs do not show any diagnosis of hepatitis.  The Board notes that hepatitis C was not discovered until after the Veteran's service.   

The post-service treatment records show that at December 2003 VA treatment it was noted that the Veteran had a chronic history of hepatitis C virus.  January 2004 VA treatment records indicate that the Veteran had two tattoos in the mid-1970s.  The Veteran wrote on a copy of the treatment notes that they were done by himself before service.  It was also noted that he did not use intravenous (IV) drugs and that he snorted cocaine in the mid 1970s.  The Veteran noted that this was during service.  His sexual contact was noted to be "not many."  August 2004 VA treatment records indicate that the Veteran had a genotype of 1 and a virus load of 516,000 IU/ml.  It was noted that the Veteran's normal aspartate aminotransferase /alanine aminotransferase and risk factors 30 years ago suggest that he had mild disease.

The Veteran was followed by A.N.A., M.D., a private gastroenterologist, beginning in May 2005.  A May 2005 biopsy of the liver showed chronic hepatitis consistent with hepatitis C.  There was stage I portal fibrosis, grade 1 portal inflammation and grade 1 lobular inflammation.  August 2005 treatment notes indicate that the Veteran was to receive Pegasys interferon injections.  

B.D.C., M.D., a private physician, wrote in September 2005 that he had reviewed the Veteran's STRs and that the Veteran was in good health when he entered service and that the records showed no history of drug use.  Tattoos during military service were noted by Dr. C to be a risk factor for hepatitis C.  Dr. C continued that sterile techniques were not often used in the 1970s and that this could have led to the transmission of hepatitis C to the Veteran.  Dr. C noted that the Veteran's STRs indicate multiple vaccines, which included administration by air guns.  Attachments to Dr. C's letter include an abstract of a journal article indicating that the use of air guns for vaccinations can cause hepatitis B to spread.  The other attachment was an abstract of a journal article that, which summarized a study that concluded that the rate of hepatitis C infection from 1948 to 1954 among a sample of military recruits paralleled that among present-day military recruits and blood donors.  Dr. C wrote that the Veteran was diagnosed with hepatitis C in November 2003, that the Veteran was infected during military service, and that the infection was service-connected.  The lack of treatment during military service was not surprising because when a person becomes affected with hepatitis C there are usually no symptoms at first.  Dr. C noted that ten percent of Vietnam era Veterans are infected with hepatitis C and many of them have severe liver damage from the virus.  Some of those infected were IV drug users but many, like the Veteran, have no risk factor for infection except for military service.  Finally, Dr. C noted that he was board certified in internal medicine and gastroenterology and that he has treated more than 3,000 patients for chronic hepatitis C, including 318 at a VA medical center.    

In March 2007 the Veteran had a VA examination for hepatitis C with D.R., M.D.  It was noted that he had been treated recently for 48 weeks with Ribavirin and interferon.  The Veteran did not have colicky abdominal pain but he had right upper quadrant pain without distention.  The Veteran did not have nausea, vomiting, depression or anxiety but did have fatigue, weakness, and multiple joint complaints in the hands, hips and knees.  There was not chronic liver disease.  Positive risk factors for hepatitis were tattoos in the 1970s, snorting cocaine in the 1970s, alcohol abuse in the 1970s, and a history of air injection vaccinations while in the military.  The Veteran was cryoglobulin positive.  Dr. R noted that the STRs did not show treatment for hepatitis and that the Veteran did not have a history of jaundice or dark urine, right upper quadrant pain, malaise or any other symptoms of hepatitis, and that he was not treated for any symptoms of hepatitis.  Furthermore, the Veteran had not been treated for any symptoms of hepatitis in service.

On examination the Veteran had no evidence of ascites, and it was noted that his weight had been stable between 161 and 178 since discharge from the military.  There was no evidence of malnutrition, but he complained of "no appetite" and he had pain in the right upper and left upper quadrants of his abdomen.  Liver size was normal on physical examination and there were no superficial abdominal veins.  The Veteran had normal muscle strength without atrophy and there was no palmar erythema and spider angiomata.  Liver function tests were normal, and there was a positive rheumatoid factor and slightly increased C-reactive protein.  Thyroid stimulating hormone was normal and it was noted that the Veteran had had treatment with thyroid replacement medication.  

Dr. R noted that hepatitis C was diagnosed well after the Veteran's time in the military and that it incubates for approximately 7 weeks and generally presents with jaundice, dark urine, right upper quadrant pain and malaise in people with active hepatitis.  Since the Veteran did not have these while in service, Dr. R opined that the hepatitis C is less likely as not related to tattoos, cocaine snorting and air gun inoculation from during service.  

In a September 2007 examination report addendum, Dr. R wrote that there is no dispute that the Veteran currently has hepatitis C.  Dr. R opined that it is less likely as not that the flu-like symptoms noted in the STRs are related to hepatitis C because it was more likely that they were due to respiratory illness.  Furthermore, Dr. R felt that the Veteran was correct in his statement that 80 percent of hepatitis C cases are asymptomatic, but he noted that people with Hepatitis C will develop laboratory findings of chronic liver damage within 20 to 40 years and that this was not the case with the Veteran.  Dr. R opined that had the Veteran had hepatitis C since the 1970s it is highly likely that he would have developed liver damage manifested by an elevation in liver enzymes.  Therefore, the hepatitis C was less likely than not a result of active duty service and was likely as not a result of exposure after active duty.

The Veteran testified at the October 2008 hearing that he believes that Dr. R's statements about the course of hepatitis C are incorrect based on medical studies he had submitted and specialists he spoke to.  He further testified that he administered his own tattoos using a sewing needle with thread wrapped around it and a new bottle of India ink.  When he snorted cocaine during service it was with the shaft of a pen, and he only did it once.  Furthermore, he has never used IV drugs.  The Veteran also said that, when he received air gun inoculations during service, proper sanitation was not utilized.  

The Veteran had another VA examination in April 2009, and his claims file was reviewed.  It was noted that the Veteran administered his own tattoos and that he sterilized the needles with alcohol.  The Veteran has not had any blood transfusions and he has not had numerous sexual partners.  He had occasional nausea, vomiting, and mid-abdominal pain.  The Veteran felt tired and fatigued on a daily basis.  The VA examiner noted that hepatitis is spread primarily by contact with blood or blood products, exposure to blood, injection by drug users, recipients of blood transfusions before 1992, and hemophiliacs who were treated with clotting factor concentrate before 1987.

The examiner opined that there is not enough evidence to say that that Veteran's hepatitis C was related active duty or any incident thereof, to include inoculations with injectors.  Furthermore, there is not enough evidence to find that the tattoos were the causative factor of the hepatitis C.  The examiner noted that the Veteran has a history of heavy alcohol usage, which has been associated with increased rates of hepatitis C.  Furthermore, the Veteran snorted cocaine on one occasion, which was during service.  It was noted that the issue of hepatitis C via inoculations had been discussed with the gastroenterology staff of the Dallas VA medical center and the University of Texas - Southwestern Medical Center specializing in hepatitis, and that their conclusion was that it is less likely than not that hepatitis C was spread by inoculation with injectors based on the available medical evidence to date.

Where the record contains both positive and negative evidence, including addressing whether the Veteran's claimed condition is related to military service, as in the current case, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Board acknowledges that the Veteran has submitted journal articles that indicate a possible link between hepatitis C and air gun injections.  However, this does not establish a causal relationship between the use of air gun injections in the Veteran's case and his currently diagnosed hepatitis C.  The journal articles and internet research do not relate to the Veteran's specific disability and do not take into account such factors as other risks for hepatitis C, the duration of the disease, or the time period between onset and manifestation.  As such, these articles are afforded very little probative value in determining whether the Veteran's hepatitis C is due to service.

There are three competent opinions of record addressing this issue: the September 2005 written statement from Dr. C, the March 2007 VA examination report and September 2007 addendum, and the April 2009 VA examination report.  As such, all three must be weighed based upon their probative value.  For the reasons discussed below, the Board finds that the opinion of the April 2009 VA examiner is the most probative.

First, with regard to the March 2007 VA examination report, with a September 2007 addendum, the Board notes that this opinion implies that the Veteran would have had hepatitis C symptoms during service had he contracted it then.  However, this is not supported by the competent evidence of record, which suggests that a large number of people who contract hepatitis C never have initial symptomatology.  As such, the Board ascribes relatively little probative value to this opinion.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).

At issue, then, are the September 2005 opinion from Dr. C and the April 2009 VA opinion.  With regard to the September 2005 opinion, the Board finds that, while it is thorough, there are inconsistencies contained in Dr. C's written statement.  First, Dr. C indicated that the Veteran had tattoos during service that are a risk factor, because sterile technique was often not used in the 1970s.  However, the Veteran has reported that he had four tattoos prior to service and one tattoo in service.  All were administered by the Veteran himself, and he used sterile techniques each time.  Therefore, Dr. C's suggestion that hepatitis C may have been transmitted to the Veteran when he received tattoos in service is based upon a history that is inconsistent with the Veteran's own statements.

Dr. C then states that air guns have been proven to spread viral hepatitis.  He then cites the attachment he provided that shows that hepatitis B can be spread by air gun inoculations.  However, the Veteran does not have hepatitis B, is not claiming service connection for hepatitis B, and this article only addresses hepatitis B.  The ability of hepatitis B to be transmitted by air gun inoculations has already been acknowledged by VA, as there is at least one documented case.  See VBA Fast Letter 04-13 (June 29, 2004).  However, hepatitis B and hepatitis C are two different diseases, and Dr. C cited a study based on one to justify a conclusion with regard to the other.

Furthermore, he cited a separate study to demonstrate that some service inductees have been shown to have the hepatitis C virus.  As this is not the issue here, this article is not probative to Dr. C's conclusion or the issue decided herein.  Dr. C also notes that military barbers used the same razors on their clients and that razors should not be shared between individuals.  While this may be the case, the Veteran has not alleged that this is the case where he is concerned or with regard to his service, as his only contention has been that he contracted hepatitis C when he received his inoculations.

As such, Dr. C's conclusion that the Veteran was infected with hepatitis C during military service is based upon assertions that are inaccurate and not applicable to the Veteran's diagnosed disability or history.  Therefore, while the Board finds that the evidence supports Dr. C's assertion that a person usually demonstrates no symptoms at the time of infection, the remainder of his opinion and conclusion are based upon an inaccurate and unsupported premise or record.  As such, this opinion can only be afforded relatively little probative weight.

Finally, the April 2009 VA opinion contained an accurate report of the Veteran's stated history, a detailed account of an examination of the Veteran, and a presumption that many people do not develop symptoms initially after transmission.  On that basis, the examiner determined that there was not enough evidence to show a relationship between hepatitis C and the Veteran's period of active service, to include the inoculations he received.  While this examination was conducted by a physician assistant, the examination report shows that he consulted with the gastroenterology staff at the VA medical center and with the University of Texas-Southwestern Medical Center that specializes in hepatitis.  As such, the Board affords this opinion considerable weight, and it is more probative than the other competent opinions of record.

We recognize the sincerity of the arguments advanced by the Veteran that his hepatitis C is service connected.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, hepatitis C requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service connection for hepatitis C, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Degenerative Disc Disease and Osteophytosis of the Lumbar Spine with Left Lower Extremity Radiculopathy, Thyroid Disorder, and Rheumatoid Arthritis

The Board notes that the Veteran has not been found to be service connected for hepatitis C, and that therefore as a matter of law he cannot be found to be service-connected for any other disorders as secondary to hepatitis C.   See 38 C.F.R. § 3.310(a) (2011).  However, service connection for degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, a thyroid disorder, and rheumatoid arthritis will be considered on a direct basis.  

The STRs do not show any treatment, complaints or diagnoses related to these disorders.  The Veteran complained of a sore shoulder for 24 hours with no relief at February 1976 treatment and was diagnosed with a probable muscle strain.  The STRs do not indicate follow up treatment and the record does not indicate that there has been a chronic shoulder disorder.  Furthermore, the record does not show that arthritis was manifested within a year of active service.

The post-service treatment records indicate that the Veteran has been treated extensively for low back pain.  November 2003 VA treatment records indicate that the Veteran injured his back at age 25 when a sleep sofa fell on top of him bruising two vertebrae, and that he had had back problems since then.  Given that the Veteran was born in 1956 and left active service in 1978, this incident occurred after his active service.  August 2004 VA treatment records indicate that the Veteran reported falling while lifting furniture and that the pain had progressively worsened over time.  The Veteran was diagnosed with chronic low back pain secondary to multilevel degenerative disc disease and left lower extremity radiculopathy.  The record indicates that the Veteran's back has been treated with medication and injections.

November 2004 VA treatment notes indicate that the Veteran had hypothyroidism that was possibly Hashimoto's thyroiditis or autoimmune disease.  The Veteran had recently obtained thyroglobulin antibodies and thyroperoxidase antibodies and he had been started on a low dose of synthroid.  At the March 2007 VA examination Dr. R noted that the Veteran had a rheumatoid factor and that the Veteran had had treatment with thyroid replacement medication.  

While the record shows that the Veteran has been diagnosed with degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, a thyroid disorder, and rheumatoid arthritis, the Board finds that the record does not indicate they are related to the Veteran's service on a direct or secondary basis.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  As discussed above, the treatment records indicate that the Veteran injured his back moving furniture after service.  The Veteran wrote in a September 2006 statement that he fully recovered from this back injury.  However, there is no indication from the record that the Veteran hurt his back during service.  Furthermore, there is also no indication from the record that his thyroid disorder and rheumatoid arthritis had their origins in service.  He was not treated for and did not have complaints related to these disorders during service, and arthritis was not manifested within a year of service.  In addition, the Veteran has not alleged that these disorder are related to service in any way other than as secondary to hepatitis C.  Since the Veteran's hepatitis C has not been found to be service connected, these disorders cannot be service-connected as secondary to hepatitis C.  See 38 C.F.R. § 3.310(a).

Because the evidence preponderates against the claim of service connection for degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, a thyroid disorder, and rheumatoid arthritis, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hepatitis C is denied.

Service connection for degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy is denied.

Service connection for a thyroid disorder is denied.

Service connection for rheumatoid arthritis is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


